Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-12, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,734,096 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 disclose all the limitation of independent claim 1. See the table below.

Instant Application – 16,886,406
US Patent 10,734,096 B1
1. A system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to:
1. A system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to:
capture an identifier of a first longevity element using a data capturing device; generate a longevity inquiry from the identifier, the longevity inquiry identifying the first longevity element;
receive a longevity inquiry from a remote device; 

2. The system of claim 1, wherein receiving the longevity inquiry from a remote device further comprises receiving at an image device located on the computing device a wireless transmission from the remote device containing a photograph of a longevity element.
retrieve a first biological extraction from a user database; 
retrieve a first biological extraction from a user database;
select an ADME (Absorption, Distribution, Metabolism, and Excretion) model as a function of the first biological extraction; 
select an ADME (Absorption, Distribution, Metabolism, and Excretion) model as a function of the first biological extraction;
generate a machine-learning algorithm utilizing the selected ADME model that inputs the longevity element associated with the user as an input and outputs an ADME factor; 
generate a machine-learning algorithm utilizing the selected ADME model that is configured to use the longevity element associated with the user as an input and output an ADME factor; and
identify, as a function of the ADME factor, a tolerant longevity element, wherein the identifying of the tolerant longevity element further comprises:
identify a tolerant longevity element as a function of the ADME factor, wherein identifying the tolerant longevity element further comprises:

identifying a second longevity element administered in conjunction with the identified tolerant longevity element;

generating a second ADME factor for the second longevity element; and

identifying a second tolerant longevity element as a function of the second ADME factor.
Identifying a second longevity element contraindicated with the identified tolerant longevity element; and 
8. The system of claim 1, wherein identifying the tolerant longevity element further comprises:

identifying a third longevity element contraindicated with the identified tolerant longevity element; and

eliminating the third longevity element as a potential tolerant longevity element.

Eliminating the second longevity element as a tolerant longevity element.



Claim 1  of instant application only differs from US Patent, in that the claim 1 of instant application specifies “capture an identifier of a first longevity element using a data capturing device; generate a longevity inquiry from the identifier, the longevity inquiry identifying the first longevity element;” and Identifying a second longevity element contraindicated with the identified tolerant longevity element; and eliminating the second longevity element as a tolerant longevity element. Although these limitations are not present in claim 1 of the US Patent, it is present in claim 2 and 8 of the US Patent which is dependent on claim 1, thus it anticipates the claim 1 of the instant application. The above cited limitations cites capturing an identifier of first longevity element and generating a inquiry from it. When looking to instant specification for what is considered an identifier, it states in paragraphs [0008] and [0016] that an identifier may be image or photo or any data that may be describe a longevity element. As such when given the broadest reasonable interpretation this is can simply be an image or text query pertaining to a longevity element entered by a user. As such claim 2 of patent application discloses a image or photo as inquiry would be both the identifier and query. As such it anticipates claim of the instant application. In addition the amended portion of claim 1 states identifying a second longevity element that is contraindicated with the first longevity element and eliminating the second longevity element. This is disclosed in claim 8 of the US patent, thus claim is still anticipated by the US Patent. Claim 11 is method of embodiment of claim 1 in the instant application and thus is rejected in by claims 10, claim 11 and claim 17 for the reasons cited as for claim 1 of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) in view of Gaskill et al. (US 2018/0052885 A1 – hereinafter referred to as Gaskill) in further view of Southam (WO 2013/049427 A2)

In regards to claim 1, Smith discloses a system for optimizing supplement decisions, the system comprising a computing device, the computing device further configured to: 
capturing an identifier of a first longevity element using a data capturing device and  generate a longevity inquiry from the identifier, the longevity inquiry identifying the first longevity element.; (Smith para. [0008-0009] teaches system identifies supplement recommendation for purchase based on user question and user’s personal genome, wherein the question is relation to nutritional supplements. Also see claim 11 wherein a user enter’s a text query. Using the BRI this constitutes capturing an identifier and generating an inquiry as paragraphs [0008] and [0016] of the instant application states that an identifier may be image or photo or any data that may be describe a longevity element.)

retrieve user biological extraction from a user database; (Smith para. [0008] teaches a genetic profile for a user. This is the biological information from a user database.)

select an ADME (Absorption, Distribution, Metabolism, and Excretion) model as a function of the first biological extraction and generate a machine-learning algorithm utilizing the selected ADME model that inputs the first longevity element and outputs an ADME factor; and  (Smith para. [0008] teaches “For example, the user's genetic profile can reveal (i) nutritional characteristics (e.g., the way in which an individual's body processes different foods and nutrients), (ii) skin health, (iii) physical fitness, and (iv) personal behavior tendencies (e.g., empathy, risk of addiction, and tolerance for stress and pain), and these characteristics can be used to identify recommendations for the user.” This is ADME factor and para. [0020] teaches a machine learning model to recommend a purchase of product (vitamin or supplement) based on user input (query) and genetic profile (includes biological extraction and ADME factor.)

identify, as a function of the ADME factor, a tolerant longevity element. (Smith para. [0244] teaches recommending vitamins or supplement packs that user has the ability to effectively use based his/her individual genomic profile. This would be determining supplements for the user based on tolerant longevity based on ADME factor.)

	However Smith does not disclose capturing an identifier of a first longevity element using a data capturing device, identifying a second longevity element contraindicated with the identified tolerant longevity element, and eliminating the second longevity element as a tolerant longevity element.

Gaskill disclose capturing an identifier of a first longevity element using a data capturing device. 
 (Gaskill  para. [0041] cites “The search component 220 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents”. Also see para. [0075] and fig. 7 wherein image data is captured by a camera. Examiner’s note: the examiner is choosing to give capturing device both the photo capturing device definition (camera) disclose by Gaskill and  the text capturing device (text entered by a user) disclosed by Smith. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith with that Gaskill to allow of using an image or photo for input query as both reference deal with recommendation systems and it would provide the benefit of allow user to input any format of data as the input query creating a more user-friendly system.
However Smith in view of Gaskell does not disclose identifying a second longevity element contraindicated with the identified tolerant longevity element, and eliminating the second longevity element as a tolerant longevity element.

	Southam discloses identifying a second longevity element contraindicated with the identified tolerant longevity element, and eliminating the second longevity element as a tolerant longevity element. (Southam page 25 lines 1-4 cites “Also, the exemplary system also eliminates any products containing ingredients that are contraindicated or otherwise incompatible with existing prescription or over-the-counter (OTC) medications, supplements and/or foods that the user has indicated he or she is taking.” The users existing prescrptions, OTC medications, or supplements are the first longevity element and the “any products containing ingredients that are contraindicated” are the second longevity element and those products are eliminated.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smithin view of Gaskill with that Southam to allow of they system to eliminate any second longevity elements that are contraindicated or imcompatible with the first longevity element as both Smith and Gaskall deal with the user of medicines and supplments and the benefit of doing so it creates a more efficient system that would protect the user by not recommending medicines that are not compatible or would to adverse effects.

In regards to claim 2, Smith in view of Gaskill in view of Southam discloses the system of claim 1 and wherein the computing device is configured to capture an image identifying the first longevity element using the data capturing device. (Gaskill  para. [0041] cites “The search component 220 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents”. Also see para. [0075] and fig. 7 wherein image data is captured by a camera.)

In regards to claim 3, Smith in view of Gaskill in view of Southam discloses the system of claim 1, wherein the computing device is configured to capture the identifier by scanning an optical code using the data capturing device.  (Gaskill para. [0072] teaches optical reader components  such as bar codes and QR codes are used.)

In regards to claim 4, Smith in view of Gaskill in view of Southam discloses the system of claim 1, wherein the computing device is configured to capture the identifier by interrogating a radio frequency identification tag. (Gaskill para. [0072] teaches RFID is used.)

In regards to claim 5, Smith in view of Gaskill in view of Southam discloses the system of claim 1, wherein receiving the longevity inquiry further comprises receiving at an image device located on the computing device a wireless transmission from a remote device containing a photograph of a longevity element. (Gaskill figure 1 shows user device is wireless and remote and figure 7 shows the camera of the user device.)

In regards to claim 6, Smith in view of Gaskill in view of Southam discloses the system of claim 1, wherein identifying the longevity element associated with the user further comprises: receiving dietary training data wherein dietary training data includes a plurality of biological extractions and a plurality of correlated longevity elements; generating using a first machine learning algorithm a dietary model relating biological extractions to longevity elements; receiving a second biological extraction; and outputting a longevity element using the first machine learning algorithm and the second biological extraction. (Smith para. [0230-0237] discloses wherein dietary data biological extraction data is used along with a dietary model to determine dietary data and recipes along with dietary health information is output.)

In regards to claim 7, Smith in view of Gaskill in view of Southam discloses the system of claim 6, wherein the first machine learning algorithm further comprises a supervised machine-learning algorithm. (Smith para. [0171, 0197 and 0314] teaches supervised learning wherein input are matched up outputs and used to train the machine learning module.)

In regards to claim 8, Smith in view of Gaskill in view of Southam discloses the system of claim 1, wherein selecting an ADME model further comprises: 
identifying a genetic marker contained within a third biological extraction; and generating using genetic training data including a plurality of genetic markers and a plurality of correlated ADME models, and using a classification algorithm, a genetic classifier, wherein the genetic classifier inputs a genetic marker and outputs an ADME model; and selecting an ADME model as a function of generating the genetic classifier.  (Smith para. [0006-0008] teaches wherein a user genomic data is extracted and match to genomic test to recommend supplements, vitamins and dietary plans to user. The test would be ADME model that are selected based on genetic classifier as it is matched to genomic profile and data of the user. However Smith fails to explicitly disclose generating using genetic training data including a plurality of genetic markers and a plurality of correlated ADME models. However this implicitly done as para. [0020] disclose the system uses machine learning modules and machines learning modules have to trained to using genetic data in order to match genetic data to the test. As such Smith does discloses these limitations because it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use genetic marker training data to train a genetic recommendation system that uses machine learning models to extract and genomic data of user and match it to genomic test as it creates a machine learning system that can effectively identify genomic markers and traits.)

In regards to claim 9, Smith in view of Gaskill in view of Southam disclose the system of claim 1, wherein selecting the ADME model further comprises: retrieving a fourth biological extraction from the user database wherein the fourth biological extraction further comprises a genetic marker containing an ADME marker; and locating an ADME model containing the ADME marker. (Smith para. [0008] teaches “For example, the user's genetic profile can reveal (i) nutritional characteristics (e.g., the way in which an individual's body processes different foods and nutrients), (ii) skin health, (iii) physical fitness, and (iv) personal behavior tendencies (e.g., empathy, risk of addiction, and tolerance for stress and pain), and these characteristics can be used to identify recommendations for the user.” This is ADME factor and para. [0020] teaches a machine learning model to recommend a purchase of product (vitamin or supplement) based on user input (query) and genetic profile (includes biological extraction and ADME factor.)

In regards to claim 11, it is the method embodiment of claim 1 and thus rejected using the same reasoning found in claim 1. 
In regards to claim 12, it is the method embodiment of claim 2 and thus rejected using the same reasoning found in claim 2. 
In regards to claim 13, it is the method embodiment of claim 3 and thus rejected using the same reasoning found in claim 3. 
In regards to claim 14, it is the method embodiment of claim 4 and thus rejected using the same reasoning found in claim 4. 
In regards to claim 15, it is the method embodiment of claim 6 and thus rejected using the same reasoning found in claim 6. 
In regards to claim 16, it is the method embodiment of claim 7 and thus rejected using the same reasoning found in claim 7. 
In regards to claim 17, it is the method embodiment of claim 8 and thus rejected using the same reasoning found in claim 8. 
In regards to claim 18, it is the method embodiment of claim 9 and thus rejected using the same reasoning found in claim 9. 

In regards to claim 20, Smith in view of Gaskill in view of Southam disclose the method of claim 11, wherein identifying the tolerant longevity element further comprises: identifying a first tolerant longevity element containing a first active ingredient; identifying a second tolerant longevity element containing a second active ingredient; determining that the first active ingredient relates to the second active ingredient; and eliminating the second tolerant longevity element. (Southam page 25 line 1-4 cites “Also, the exemplary system also eliminates any products containing ingredients that are contraindicated or otherwise incompatible with existing prescription or over-the-counter (OTC) medications, supplements and/or foods that the user has indicated he or she is taking.” The users existing prescriptions, OTC medications, or supplements are the first longevity element and the “any products containing ingredients that are contraindicated” are the second longevity element and those products are eliminated. Also page 26 line 14 – page 27 line 2 teaches determining active ingredients in drugs and supplements.)

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. – (Smith et al. – WO 2018/204763 A1 – hereinafter referred to as Smith) in view of Gaskill et al. (US 2018/0052885 A1 – hereinafter referred to as Gaskill) in view of Southam (WO 2013/049427 A2) and further in view of Ford (US 7,990,251 B1).

In regards to claim 10, Smith in view of Gaskill discloses the system of claim 1, but fails to disclose wherein the computing device is further configured identify the a second tolerant longevity element by selecting the tolerant longevity element as compatible with the ADME factor.
Ford discloses wherein the computing device is further configured to identify the a second tolerant longevity element by selecting the tolerant longevity element as compatible with the ADME factor. (Ford column 11 lines 10-15 teaches wherein when a drug is selected, a user has the option to  see all compatible drugs with the selected drug).
It would have been obvious of ordinary skill in the art before the effective filing date to modify the teachings of Smith with that of Ford in order to allow for identifying a second longevity element compatible with the ADME factor as a function of the first longevity element and selecting it as both references deal with determining suitable longevity or drugs for a user and the benefit of doing so it allows for a user to be able to select what works best for them and to know that are compatible when doing so.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PAULINHO E SMITH/Primary Examiner, Art Unit 2127